Citation Nr: 0526599	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-18 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to an increased disability rating, in excess 
of 30 percent, for service-connected uterine fibroids.

3.  Entitlement to a compensable disability rating for 
service-connected fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to April 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in the August 2005 Written Brief 
Presentation the veteran's representative requested that the 
Board consider schedular and extra-schedular compensation for 
uterus, prolapse under Diagnostic Code 7621.  Accordingly, 
this matter is referred to the RO for any appropriate 
development.  


FINDINGS OF FACT

1.  A thyroid disorder was not shown in service or for many 
years thereafter and the most probative evidence of record 
indicates that any current thyroid disorder is not causally 
related to her active service, or any incident therein.

2.  The veteran's uterine fibroids disability is productive 
of an enlarged uterus and heavy menstruations.

3.  The veteran's fibrocystic breast disease is not 
characterized by pain, tenderness, ulceration or by 
additional limitation of function of the breasts.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid 
disorder have not been met.     38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the veteran's service-connected uterine 
fibroids have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Codes 7613 (2004).

3.  The criteria for a compensable disability evaluation for 
fibrocystic breast disease have not been met.  38 U.S.C.A. § 
1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.116, Diagnostic Code 7626, 7628, 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2001 and January 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection and increased disability ratings.  38 U.S.C.A. 
§ 5103(a);           38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 1997, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in November 2001 
and January 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in December 2001 
and January 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

Thyroid

In December 1997, the veteran' s claim for service connection 
was received.  The veteran's service medical records are 
silent as to complaints or a diagnosis of a thyroid disorder.

In August 1995, the veteran was diagnosed as having multiple 
heterogenous thyroid nodules involving both lobes of the 
thyroid gland.  There were no discrete cystic components 
present within any of the nodules.  VA treatment records from 
August 2001 reveal that the veteran is euthyroid.  In 
November 2001, the veteran's thyroid gland was essentially 
unchanged from the August 2001 examination.  Once again in 
February 2003, ultrasonic examination revealed an essentially 
unchanged gland.


Uterine Fibroids

In March 1988, the veteran was granted service connection for 
uterine fibroids and a noncompensable disability rating 
assigned.  The veteran duly appealed.  Accordingly, the 
matter was forwarded to the Board, and in an October 1992 
decision, the Board held that a compensable disability 
evaluation was warranted.  In October 1992, the RO 
implemented the Board's decision and assigned a 10 percent 
disability evaluation. 

In February 1996, the veteran submitted a claim for a 
disability rating in excess of 10 percent.  The veteran 
presented evidence of pedunculated uterine fibroid measuring 
3.2 x 3.7 centimeters, found in November 1995; the veteran 
was diagnosed as having a myomatous uterus.  In March 1996, 
the RO held that a higher evaluation of 30 percent was not 
warranted because there was no objective evidence of marked 
displacement of the uterus with frequent or continuous 
menstrual disturbances.  The veteran did not appeal this 
decision.

In December 1997, the veteran again submitted a claim for an 
increased disability rating in excess of 10 percent.  In 
December 1997, the veteran submitted for a pelvic ultrasound.  
Findings included a diffusely enlarged and heterogenous 
uterus; and multiple round masses within the uterus that most 
likely represented uterine fibroids.

In January 1998, the RO held that an increased disability 
rating, in excess of 10 percent, under the new rating 
criteria was not warranted.  The RO held that a higher 
evaluation of 30 percent under Diagnostic Code 7613 was not 
warranted because there was no evidence of symptoms not 
controlled by continuous treatment.  The veteran duly 
appealed.

In June 1999, the RO revisited the matter and held that a 30 
percent disability rating was warranted, effective November 
14, 1997. The RO noted that outpatient treatment reported 
from November 13, 1997 to December 12, 1997, noted heavy 
vaginal bleeding for two hours and using two pads.  

In her August 1999 VA Form 9 the veteran alleged that she was 
entitled to a 30 percent disability rating from June 1994.

In December 2001, the veteran presented for a VA 
gynecological conditions and disorders of the breast 
examination.  Upon physical examination of the abdomen, it 
was obese and symmetrical mass at umbilicus.  The uterus was 
enlarged.  The examiner's diagnosis was uterine fibroid, 
normal blood count.  

In December 2003, the veteran presented for a transabdominal 
and transvaginal pelvic ultrasound.  The examiner's 
impression was that there were multiple uterine fibroids, 
grossly distorting the uterus and that the fibroids had 
increased in size since the January 2002 study.  

In January 2004, the veteran presented for a VA gynecological 
conditions and disorders of the breast examination.   
Physical examination of the abdomen revealed a large 
abdominal mass up to umbilicus.  The veteran was diagnosed as 
having uterine fibroids.  The uterus was enlarged to a 20 
week size.  At that time, the veteran was taking iron and did 
not want definitive surgery.  

In February 2004, the veteran submitted a statement that her 
uterine fibroids disability had worsened.  She alleged that 
he uterus had enlarged such as to appear that she was five 
months pregnant.  Additionally, she was experiencing heavy 
menstruation with big clots. 

Fibrocystic Breast Disease

The veteran's claim for a compensable disability rating was 
received in February 1996.  In November 1995, the veteran was 
diagnosed as having a left breast mass.  In March 1996, the 
RO held that a compensable evaluation was not warranted 
because the evidence did not show that the benign breast 
growth produces any significant impairment of the 
gynecological system or skin.  

In November 1997, the veteran underwent a bilateral 
mammogram.  Findings included bilateral breast cysts, which 
were too numerous to be effectively investigated by 
ultrasound.  

In January 1998, the RO revisited the veteran's claim for a 
compensable disability rating under the new rating criteria 
and continued the noncompensable disability evaluation.  The 
RO held that a 30 percent evaluation was not warranted under 
Diagnostic Code 7628-7826 because there was no evidence of a 
simple mastectomy or wide local excision with significant 
alteration of the size or form of one breast.   The veteran 
duly appealed and in June 1999, the RO revisited the matter 
and continued the noncompensable evaluation.  

In December 2001, the veteran presented for a VA 
gynecological conditions and disorders of the breast 
examination.  Upon physical examination, the breast showed no 
masses or tenderness.  

In February 2003, VA treatment records reveal a left breast 
ultrasound of the retro areolar region confirmed two 
different size cysts with low level internal echoes.  One of 
them was more cystic than the other due to recent intracystic 
hemorrhage.  

In January 2004, the veteran presented for a VA gynecological 
conditions and disorders of the breast examination.   
Physical examination of the breasts revealed no masses or 
tenderness.  

In February 2004, the veteran presented for a routine 
screening mammogram.  The examiner's impressions included 
that the left breast was moderately heterogeneously dense and 
had a left breast nodule that had increased in size since 
November 2001 and the right breast showed no mammographic 
evidence of malignancy and was unchanged since November 2001.  
In January 2005, no masses were perceived in the veteran's 
breasts.  


Laws and Regulations



Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, and the veteran is entitled to service connection 
for that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).


Increased Ratings

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Thyroid

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's thyroid disorder is causally 
related to her active service, or any incident therein.  
Service medical records are silent regarding any complaint or 
finding of a thyroid disorder 

Additionally, the post-service medical evidence of record is 
negative for any notations of a thyroid disorder for years 
after service separation.  The first indication that the 
veteran was treated for a thyroid disorder was in August 
1995, seven years after the veteran's discharge from service.  
Moreover, there is no medical evidence of record that 
provides a nexus to her period of service.  

The Board notes the veteran's assertions that her thyroid 
disorder is related to service.  However, as noted above, the 
veteran has not provided any medical evidence to support her 
assertion.  The veteran is not competent to offer opinions 
regarding medical diagnosis or causation.  As a layperson, 
she lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
thyroid disorder is related to service, the Board must find 
the preponderance of the evidence is against 


The claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Uterine Fibroids

When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a disability that is 
listed in the Rating Schedule. 38 C.F.R. § 4.20 (2004). Here, 
the veteran's uterine fibroids disability has been rated by 
the RO under Diagnostic Code 7613, disease, injury, or 
adhesions of the uterus.  38 C.F.R.            § 4.116.

Diagnostic Code 7613 provides that symptoms due to such 
disability that do not require continuous treatment are 
noncompensable disabling.  A 10 percent rating is warranted 
for symptoms that require continuous treatment, and a 30 
percent rating is warranted for symptoms that are not 
controlled by continuous treatment.

Here, the medical evidence is that the veteran the veteran's 
service-connected uterine fibroids are productive of an 
enlarged uterus and heavy menstruation.  The 30 percent 
rating is the maximum evaluation allowed under Code 7613.  
The Board additionally notes that it has also duly considered 
the possibility of a disability evaluation greater than 30 
percent pursuant to other potentially applicable Diagnostic 
Codes, to include 7610-7627.  38 C.F.R. § 4.116 (2004).  
However, the competent and credible medical evidence of 
record shows that the veteran's uterus and/or ovaries have 
not been removed and therefore a higher evaluation is not 
warranted in this case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The record indicates that the RO considered the applicability 
of an extraschedular rating, in that it noted 38 C.F.R. § 
3.321(b)(1) in adjudicating each of the veteran's increased 
rating claims in the June 1999 rating decision. Although the 
medical evidence shows treatment for the disability, the 
record does not support a finding of frequent periods of 
hospitalization, nor does the medical evidence show that the 
veteran's service-connected uterine fibroids have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown,   9 Vet. App. 337, 338-9 (1996).  Thus a 
referral for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted

Additionally, the Board notes that the veteran alleged that 
she was entitled to a 30 percent disability rating for her 
service-connected uterine fibroids as of June 1994.  However, 
it is noted that the veteran did not appeal the March 1996 
rating decision which continued the 10 percent disability 
rating for her service-connected uterine fibroids.  Thus, the 
decision is final.  38 U.S.C.A. § 7104(b);      38 C.F.R. 
§ 20.1100.


Fibrocystic Breast Disease

The veteran's fibrocystic breast disease has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. § 
4.116, Diagnostic Code 7628 (2004).  Under this Diagnostic 
Code, benign neoplasms of the gynecological system or the 
breasts are rated according to the impairment in function of 
the urinary or gynecological systems, or the skin.


The Board initially notes that neither the veteran nor the 
medical evidence has indicated that any impairments of the 
urinary or gynecological system are associated with the 
veteran's fibrocystic breast disease.  There is no evidence 
that the breast disability has resulted in renal dysfunction, 
voiding dysfunction, urinary frequency dysfunction, 
obstructed voiding, or a urinary tract infection.  Nor is 
there any evidence of it being associated with any of the 
disorders described in 38 C.F.R. § 4.115b.  There is also no 
evidence of the residuals of an excision of a fibroadenoma of 
the breasts resulting in any of the impairments described 
under 38 C.F.R. § 4.116 pertaining to the gynecological 
system.  In this regard, there is no evidence of the veteran 
undergoing surgery involving a mastectomy.  See 38 C.F.R. § 
4.117, Diagnostic Code 7626.  Therefore, a compensable 
evaluation of fibrocystic breast disease under the criteria 
pertaining to genitourinary and gynecological systems is not 
available.

Consequently, the Board will proceed to evaluate the 
veteran's fibrocystic breast disease based on impairment of 
the skin.  In this regard, the Board finds that the most 
closely analogous condition listed under 38 C.F.R. § 4.118 
for ratings of the skin is benign new growths of the skin 
under Diagnostic Code 7819.  Under this Diagnostic Code, the 
veteran's fibrocystic breast disease would be rated under the 
criteria for scars and/or eczema.  

Effective August 30, 2002, during the pendency of this 
appeal, VA amended the criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) 
(codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7833 (2003)).

Prior to August 30, 2002, the criteria of Diagnostic Code 
7819 for benign new growths of the skin provided that the 
disability is to be rated as scars, disfigurement, etc., or 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  Unless 
otherwise provided Diagnostic Codes 7807 through 7819 are 
evaluated under the criteria for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002).  Under the former Diagnostic 
Code 7806, a 10 percent rating is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating is assigned 
for eczema with exfoliation or itching constant, extensive 
lesions, or marked disfigurement; and a 50 percent rating is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  A noncompensable rating is assigned 
for eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002). Compensation is 
provided for scars that are superficial, poorly nourished, 
with repeated ulceration (10 percent), and superficial, 
tender and painful on objective demonstration (10 percent).  
Scars that otherwise limit function are based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).

Under revised Diagnostic Code 7819, benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801 through 7805) or 
impairment of function.  The revised criteria for Diagnostic 
Codes 7803 through 7805 provide compensation for scars that 
are superficial, unstable or painful on examination, or limit 
the function of the affected part.  See 67 Fed. Reg. 49,590- 
99 (Jul. 31, 2002) (codified as amended at 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003)).

On examination, the veteran has had no complaints with regard 
to her fibrocystic breast disease and there have been no 
clinical findings of any symptomatology related to this 
condition.  On VA examinations, the breasts have been 
negative for tenderness; otherwise her disability is 
asymptomatic.  There is no indication that the fibrocystic 
breast disease is manifested by pain, tenderness, ulceration 
or by additional limitation of function of the breasts.  Such 
evidence persuasively demonstrates that a compensable rating 
is not warranted for fibrocystic breast disease based on the 
former and revised skin rating criteria.  Thus, the Board 
finds that the veteran's fibrocystic breast disease has not 
resulted in impairment in function of the urinary or 
gynecological systems or skin.  Thus, she does not meet or 
nearly approximate the criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against 
compensable ratings, and her increased rating claim must be 
denied.

As the preponderance of the evidence is against the 
assignment of compensable evaluations, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for a thyroid disorder is denied.

A rating in excess of 30 percent for service-connected 
uterine fibroids is denied.

A compensable disability rating for service-connected 
fibrocystic breast disease is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


